Citation Nr: 0714476	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-15 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 15, 1994 
for a 100 percent disability evaluation for service-connected 
post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1968 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to an increased 
evaluation on November 15, 1994.

2.  The evidence of record does not demonstrate a factually 
ascertainable increase in post traumatic stress disorder 
(PTSD) within the one-year period preceding November 15, 
1994.


CONCLUSION OF LAW

The criteria for an effective date prior to November 15, 1994 
for a 100 percent disability evaluation for service-connected 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an effective date 
prior to November 15, 1994 for a 100 percent disability 
evaluation for service-connected PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a re-
adjudication of the veteran's claim, a September 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In a September 1993 rating decision, the RO granted service 
connection for PTSD, effective April 29, 1993.  On November 
15, 1994, the veteran filed a claim for entitlement to an 
increased evaluation for PTSD.  In a March 1995 rating 
decision, the evaluation for PTSD was increased to 30 
percent, effective November 15, 1994.  In an April 1998 
rating decision, the RO granted a 100 percent evaluation for 
PTSD, effective July 15, 1997.  In a September 2006 Decision 
Review Officer decision, the 100 percent evaluation was 
granted back to November 15, 1994, the date of the original 
claim for an increased evaluation for PTSD.  

Here, the date of the receipt of the veteran's claim for an 
increased evaluation was November 15, 1994.  If entitlement 
arose prior to that date, then under 38 C.F.R. § 3.400(o)(1), 
the proper date is November 15, 1994 (the later of the two 
dates).  If entitlement arose after that date, then the RO 
provided an effective date that benefits the veteran beyond 
the technical requirements of the law.  See Williams v. 
Gober, 10 Vet. App. 447, 452 (1997).  November 15, 1994, 
therefore, is the appropriate effective date under the 
general rule.  Accordingly, an effective date prior to 
November 15, 1994 is permissible only under the exception in 
38 C.F.R. § 3.400(o)(2).  To obtain an earlier effective 
under the exception, the evidence must demonstrate a 
factually ascertainable increase in the veteran's PTSD 
disability to a 100 percent evaluation, beginning sometime on 
and after November 15, 1993 to November 15, 1994.  

A 100 percent rating for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

Upon a review of the claims file, there is no medical 
evidence from November 15, 1993 to November 15, 1994 that 
indicates an increase in the veteran's PTSD symptoms.  In a 
May 1994 VA medical record that diagnosed PTSD, the veteran 
reported depression, moodiness, irritability, anxiety, and 
difficulty sleeping.  Examination showed the veteran was 
oriented to time, person, place, and object, with good 
cooperation, a dysphoric mood, relatively flat affect, 
difficulty concentrating, fair judgment and insight, and an 
adequate fund of information.  There were no delusions, 
hallucinations, memory problems, or suicidal or homicidal 
ideations.  This medical record does not demonstrate a 
factually ascertainable level of disability that warrants a 
100 percent evaluation for PTSD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to November 15, 1994 for a 100 
percent disability evaluation for service-connected PTSD is 
not warranted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


